DETAILED ACTION
Response to Amendment
In the amendment dated 6/24/22, the following has occurred: Claim 1 has been amended; and new Claims 11-13 have been added.
Claims 1-13 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 6/24/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 20070031728 (hereinafter, Lee), in view of CN 103481768 (hereinafter, CN’768).
As to Claim 1:
	Lee discloses an energy storage system (see “battery module 10…”, [0057]), comprising:
	a module stack having a plurality of battery modules stacked along the thickness of the battery (see Fig. 2 – note that stacking the batteries vertically or horizontally is stacking in the thickness direction of the batteries.  The claimed battery module and that of Lee can be rotated sideway or vertically.  Thus, the limitation “stacked vertically” is interpreted as a limitation that is inherently met by the disclosure of Lee.  Furthermore, the limitation “stacked vertically” can also be construed as a product-by-process limitation, since the patentability of a product is independent of how it was made. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113); 
a venting detecting unit configured to detect a venting when the venting occurs in at least a part of the plurality of battery modules (see “… temperature control…” [0012, 0016, 0057, 0062, 0063] – the temperature control detect the temperature change in the air/gas inside the battery module and direct flow of air/coolant into the housing); and a coolant/air supplying unit configured to supply a coolant to a battery module at which a venting occurs when the venting of the battery module is detected by the venting detecting unit (see “… temperature control…” [0012, 0016, 0057, 0062, 0063] – the air inlet allows air to enter the housing when the temperature control senses a temperature change in the air/gas). 
Even though Lee discloses a temperature sensing of gas in the battery, Lee doesn’t disclose a venting detector to detect venting of discharged gas from battery.
In the same field of endeavor, CN’768 also discloses a cooling system having a sensor as to monitor the battery system (Abstract, [0042]) similar to that of Lee.  CN’768 further disclose that the sensor 80 disposed on the battery chamber 22 that is spaced apart from the battery within the cooling chamber 22 and is able to detect the discharge of gas from the battery module [0042-0043].  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas sensor that detects venting of discharged gas as taught by CN’768 to the battery system of Lee as to further increase the safety of ventilation of discharged gas [0030, 0043] and further effectively control the temperature of the battery system.
As to Claim 2:
	Lee discloses venting detecting unit is provided inside the coolant supplying unit (see “… temperature control…” [0012, 0016, 0057, 0062, 0063] – the venting detecting unit is the temperature control that is inside the housing, which is also part of the coolant supplying unit that provides air into the inlet and discharge out of the outlet).
As to Claim 3:
	Lee discloses the battery module includes: a plurality of battery cells; and a module case configured to accommodate the battery cells (see “… battery module 10 includes cell assemblies 11 each with a plurality of unit cells 12…”, [0057] Fig. 10).
As to Claim 12:
	Lee discloses venting detecting unit is provided inside the coolant supplying unit (see “… temperature control…” [0012, 0016, 0057, 0062, 0063] – the venting detecting unit is the temperature control that is inside the housing, which is also part of the coolant supplying unit that provides air into the inlet and discharge out of the outlet) but does not specifically disclose the venting detector is located above the module stack.  
	CN’768 further discloses that the sensor is disposed on the battery chamber 22 that is spaced apart from the battery within the cooling chamber 22 and is able to detect the discharge of gas from the battery module [0042-0043].  Note that the sensor is on the side/on top of the module depends on how the system is rotated.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas sensor that detects venting of discharged gas as taught by CN’768 to the battery system of Lee as to further increase the safety of ventilation of discharged gas [0030, 0043] and further effectively control the temperature of the battery system.
As to Claim 13:
	Lee discloses venting detecting unit is provided inside the coolant supplying unit (see “… temperature control…” [0012, 0016, 0057, 0062, 0063] – the venting detecting unit is the temperature control that is inside the housing, which is also part of the coolant supplying unit that provides air into the inlet and discharge out of the outlet) but does not specifically disclose the venting detector is spaced from the module stack.
	CN’768 further discloses that the sensor is disposed on the battery chamber 22 that is spaced apart from the battery within the cooling chamber 22 and is able to detect the discharge of gas from the battery module [0042-0043]. 
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas sensor that detects venting of discharged gas as taught by CN’768 to the battery system of Lee as to further increase the safety of ventilation of discharged gas [0030, 0043] and further effectively control the temperature of the battery system.
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of CN’768, as applied to Claims 3 above, and further in view of Miler et al., US 20190157636 (hereinafter, Miler).
As to Claim 4:
	Lee discloses the module case has a venting portion (see “Air passages 24… inlet hole 21… outlet holes 22…”, [0065], Fig. 1), but does not disclose that they are ruptured by internal gas of the battery.
	In the same field of endeavor, Miler also discloses a battery pack 200 that has cells in a housing with a vent (Fig. 2, [0040]) similar to that of Lee.  Miler further discloses that the vent of Lee similar to the vent of Miler can further incorporate screen, filter, or other separation member to retain certain components of the discharge matter within the battery pack [0080].  Miler further teaches that vent that is incorporated on cell has polymeric material that can be broken as weaken or broken as a result of the vented material [0047].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate polymeric screen in the vent of Lee as to allow the material to be broken when the temperature of the housing exceeds a certain threshold [0047] and/or to retain certain components of the discharge matter within the battery pack [0080].  
As to Claim 5:
	Lee discloses the venting portion, but does not disclose a resin film that is melted at a reference temperature or above.
Miler further teaches that vent that is incorporated on cell has polymeric material that can be broken as weaken or broken as a result of the vented material [0047].  The polymeric material inherently has a specific range of temperature where it can be broken/melted down.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate polymeric screen in the vent of Lee as to allow the material to be broken when the temperature of the housing exceeds a certain threshold [0047] and/or to retain certain components of the discharge matter within the battery pack [0080].  
As to Claim 6:
	Lee discloses a coolant supply channel configured to extend along a stacking direction of the battery stack and communicate with a first vent on a first side of each of the plurality of battery modules (see “flat guide plate 31… air inlet 21…”, [0066-0072], Fig. 1, 10); and
a coolant collection channel configured to extend along the stacking direction of the battery stack and communicate with a second vent on a second side of each of the plurality of battery modules (see “channels 14… are formed at the respective barriers… flat guide plate 31… air outlets 24…”, [0066-0072], Fig. 1, 10).
As to Claim 7:
	Lee discloses the venting detecting unit is provided to an inner side of at least one of the coolant supply channel and the coolant collection channel (see “blower type… inside the housing 20… unit cell receptors 25”, [0063, 0066-0070], Fig. 1, 2, 10). 
As to Claim 8:
	Lee discloses a first connection duct configured to connect the coolant supply channel to the venting portion provided to one side of the battery module; and a second connection duct configured to connect the coolant collection channel to the venting portion provided to the other side of the battery module (see “channels 14… are formed at the respective barriers… flat guide plate 31… air outlets 24…”, [0066-0072], Fig. 1, 10).
As to Claim 9:
	Lee discloses the venting detecting unit is provided to an inner side of at least one of the first connection duct and the second connection duct (see “… blower type… inside the housing 20… unit cell receptors 25”, [0063, 0066-0070], Fig. 1, 2, 10).
As to Claim 10:
	Lee discloses he coolant supply channel has a coolant guide inclined downward from an inner surface of the coolant supply channel (see Fig. 5, 10: [0035, 0043]).  
As to Claim 11:
	Lee discloses the module case has a venting portion (see “Air passages 24… inlet hole 21… outlet holes 22…”, [0065], Fig. 1), but does not disclose that the sensor is detecting venting of discharged gas from venting in a case.
	In the same field of endeavor, Miler also discloses a battery pack 200 that has cells in a housing with a vent (Fig. 2, [0040]) similar to that of Lee.  Miler further discloses that the vent of Lee similar to the vent of Miler can further incorporate screen, filter, or other separation member to retain certain components of the discharge matter within the battery pack [0080].  Miler further teaches that vent that is incorporated on cell has polymeric material that can be broken as weaken or broken as a result of the vented material [0047].  In other words, the discharged gas escapes from the battery, and goes into the ventilation pipe which is then detected by the sensor.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the sensor of CN’768 as to detect discharged gas from a ruptured battery as described by Miler as to effective vent the discharged gas at a specific pressure and/or temperature.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723